DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12, 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-12, and 14-20, Applicant has used the terms “and/or” and “or” extensively within the claims.  As a result, after applying the broadest reasonable interpretation to the claim, the metes and bounds of the above dependent claims is not clear.   The language of the above claims, particularly the use of “and/or” and “or” when referring to structural limitations and relatonships is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation.  Note that the use of “and/or” and “or” with regard to structural limitations in claims upon which other claims depend leads to an ambiguous, vague, incoherent, opaque, or otherwise unclear definition of the claimed scope. 
Specifically regarding claim:

2. The electric heater according to claim 1, wherein the electric heater comprises a housing body and a cover body, one side wall of the cover body is defined as the cover-body wall, the housing body comprises a first side wall and a second side wall, the first side wall is fixedly connected with the second side wall, the first side wall is fixed to the heat transfer wall, and the first side wall is fixed to the cover-body wall, the first side wall intersects with the heat transfer wall, the first side wall intersects with the cover-body wall, the second side wall is located outside the fluid cavity; the electric heater comprises an installation zone, the installation zone comprises a space between the first side wall and the second side wall, the installation zone enables that at least part of the first side wall is not in contact with the second side wall, and the installation zone is not in communication with the fluid cavity; 

and/or, 

the electric heater comprises a housing body and a cover body, one side wall of the cover body is defined as the cover-body wall, the fluid cavity is at least located between the cover body and the heat transfer wall, the heat transfer wall and the housing body are fixedly connected or integrally formed with the cover body, an end portion of the heating element is extended out from the heat transfer wall, the end portion of the heating element is located in the installation zone formed by two side walls of the housing body, a strong electricity portion and a weak electricity portion of the electric heater are arranged in the installation zone, the weak electricity portion is electrically connected with the control module, and the strong electricity portion of the electric heater is electrically connected with the heating element.
	It can not be determined unambiguously if the metes and bounds of the claim require the structure and relationships only of the first part of the claim or the second part of the claim or both. As such any claim dependent thereon, specifically 5-7, 14, 19, 20 also fails to provide a clear picture of the claimed scope as more than one reasonable interpretation is possible.
	Similarly regarding claim:
3. The electric heater according to claim 1, wherein the heat transfer wall comprises a first side surface of the heat transfer wall, the first side surface of the heat transfer wall faces toward the fluid cavity, and with reference to the first side surface of the heat transfer wall, the heating element and the fluid cavity are not located a same side, the cover-body wall has a first side surface of the cover-body wall, and the first side surface of the cover-body wall faces toward the fluid cavity, the first side surface of the cover-body wall faces the first side surface of the heat transfer wall, and the control module is located on another side of the cover-body wall; and the electric heater comprises a first flow collecting zone, a second flow collecting zone, a heating channel, an inlet of the fluid cavity and an outlet of the fluid cavity, the first flow collecting zone is in communication with the inlet of the fluid cavity and the heating channel, the second flow collecting zone is in communication with the outlet of the fluid cavity and the heating channel, the first flow collecting zone is in communication with the second flow collecting zone at least through the heating channel; and the electric heater comprises a heat conducting portion, the heat conducting portion is located between the first side surface of the heat transfer wall and the first side surface of the cover-body wall;

 or, 

the electric heater comprises a first flow collecting zone, a second flow collecting zone, a heating channel, an inlet of the fluid cavity and an outlet of the fluid cavity, the first flow collecting zone is in communication with the inlet of the fluid cavity and the heating channel, the second flow collecting zone is in communication with the outlet of the fluid cavity and the heating channel, the first flow collecting zone is in communication with the second flow collecting zone; the electric heater comprises a heat conducting portion, the heat conducting portion is located between the first side surface of the heat transfer wall and the first side surface of the cover-body wall; and the electric heater comprises a third flow collecting zone, the first flow collecting zone is in communication with the third flow collecting zone at least through part of the heating channel, the third flow collecting zone is in communication with the second flow collecting zone through part of the heating channel, and the first flow collecting zone is in communication with the second flow collecting zone through the third flow collecting zone.
It can not be determined unambiguously if the metes and bounds of the claim require the structure and relationships only of the first part of the claim or the second part of the claim. As such any claim dependent thereon, specifically 4, 10-12, 15-18 also fail to provide a clear picture of the claimed scope as more than one reasonable interpretation is possible.
	Regarding claims 8 and 9, see the explanation of claims 2 and 3 respectively above mutatis mutandis.  
It is noted that the liberal use of “and/or” and “or” present claims consistent with the effect of  multiple dependent form.  Applicant is encouraged to present the claims, perhaps additional claims, such that the limitations required by the claims are distinct and concrete.
Claim 6 recites the limitation "the drive module".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bissonette et al. (US 6912357) or Rocchitelli (US 4508957).
Bissonette discloses in reference to claim:

1. An electric heater 10/40, comprising a heating element 103, a heat transfer wall 88 and a control module 28, wherein the electric heater 10/40 comprises a fluid cavity 130, an inlet 42 and an outlet 44, the fluid cavity is in communication with the inlet and the outlet, the heat transfer wall 88 is a part of a wall portion forming the fluid cavity 130, the heating element is fixed or position-limited to at least part of the heat transfer wall, the heating element is located outside the fluid cavity, and at least part of the heating element is in contact with the heat transfer wall; and the electric heater 10/40 comprises a cover-body wall 74/75, the cover-body wall is another part of the wall portion forming the fluid cavity, the control module 28 is located outside the cover-body wall, the control module is located outside the fluid cavity, and the control module is electrically connected with the heating element.

    PNG
    media_image1.png
    1235
    991
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    674
    958
    media_image2.png
    Greyscale

13. The electric heater according to claim 1, wherein the electric heater comprises a first heating zone and a second heating zone, the first heating zone comprises a first channel spacing, the second heating zone comprises a second channel spacing, the first channel spacing is greater than the second channel spacing, the first heating zone is located between the first flow collecting zone and the second heating zone, and the second heating zone is located between the first heating zone and the second flow collecting zone.

    PNG
    media_image3.png
    742
    929
    media_image3.png
    Greyscale


Rocchitelli discloses in reference to claim:

1. An electric heater, comprising a heating element 8, a heat transfer wall 5 and a control module 39, wherein the electric heater comprises a fluid cavity 2/24, an inlet 3 and an outlet 4, the fluid cavity is in communication with the inlet and the outlet, the heat transfer wall 5 is a part of a wall portion forming the fluid cavity 2/24, the heating element is fixed or position-limited to at least part of the heat transfer wall, the heating element is located outside the fluid cavity, and at least part of the heating element is in contact with the heat transfer wall; and the electric heater  comprises a cover-body wall 1, the cover-body wall is another part of the wall portion forming the fluid cavity, the control module 28 is located outside the cover-body wall, the control module is located outside the fluid cavity, and the control module is electrically connected with the heating element.


    PNG
    media_image4.png
    307
    808
    media_image4.png
    Greyscale


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761